Citation Nr: 0112253	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  99-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran retired in June 1973 after completing nearly 22 
years of active military service. 

This matter arises from a July 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Member of the Board.  
Such a hearing was conducted before the undersigned on 
February 12, 2001; a transcript of that proceeding is of 
record.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  It essentially 
eliminates the requirements that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist a 
claimant in 

obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  In the 
instant case, the record reflects that the veteran sustained 
injuries to his ankles while in military service.  Of note is 
that the veteran served as a paratrooper for many years.  At 
his personal hearings, he testified that he had injured his 
ankles a number of times as a result of parachuting and 
related activities.  The record also reflects treatment in 
1997 for swollen and painful ankles of many years' duration.  
The law now requires that the veteran be afforded a VA 
examination to determine whether a nexus exists between the 
bilateral ankle disability claimed and symptomatology 
associated with his ankles during military service.  Id.  
Until this has been accomplished, the veteran has not been 
accorded due process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be afforded a 
special VA orthopedic examination.  The 
claims folder should be available to the 
examiner in conjunction therewith.  All 
indicated tests and studies should be 
accomplished.  After examining the 
veteran and reviewing the history 
reflected in the veteran's claims file, 
the examiner should offer an opinion 
whether it is as likely as not that any 
currently diagnosed disability of the 
veteran's ankles is etiologically related 
to complaints and diagnoses associated 
with the veteran's ankles during military 
service and/or incidents associated with 
the veteran's duties during military 
service.  A complete rationale should be 
offered for each opinion and conclusion 
expressed.

2.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal remains denied, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the veteran due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



